ORDER
Granted in part. The order of this court staying further proceeding is lifted, and the trial court is authorized to commence the trial today.
The ruling of the trial court refusing to allow relator’s expert access to plaintiffs jacket is vacated and set aside. In the event plaintiff intends to introduce the jacket into evidence, plaintiff shall provide relator’s experts with immediate access to the jacket. Relator is not entitled to a continuance to have its experts examine the jacket; however, the trial court may delay introduction of this evidence during the trial in order to give the experts a reasonable time to conduct their analysis.
The ruling of the trial court granting plaintiffs motion in limine regarding his prior criminal convictions is vacated and set aside. In the event plaintiff introduces evidence concerning the loss of his ability to advance his career, the trial court should allow relator to submit relevant evidence in rebuttal.
In all other respects, the application is denied.
KIMBALL, J., not on panel.
VICTORY, J., concurring with additional reasons. In this bench trial, the trial court should allow relator to introduce evidence of the plaintiffs prior criminal record in rebuttal provided it tends to directly establish that it would adversely affect plaintiffs ability to advance his career.